Citation Nr: 1218625	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for hepatitis C.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1980. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2007, May 2010, and December 2010, the Board remanded the appeal for further evidentiary development, and it once again returns to the Board for appellate review. 

In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO), sitting at the RO, and in June 2010, he testified before the undersigned, also sitting at the RO. Transcripts of these hearings are associated with the claims file.


FINDINGS OF FACT

1.  Hepatitis C did not originate in service or until years thereafter, and is not otherwise etiologically related to service.  
 
2. Hepatitis C is not shown to be an additional disability incurred as a result of treatment at a VA facility.  


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, as a result of treatment at a VA facility, is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2007, May 2010, and December 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  One of the purposes of the October 2007 remand was to schedule a DRO hearing, and the purpose of the May 2010 remand was to schedule a hearing before the Board.  As indicated above, these hearings were held in September 2009 and June 2010, respectively.  

The October 2007 remand was also issued to obtain additional service treatment records and post-service private treatment records.  The purpose of the December 2010 remand was to allow for additional efforts to obtain VA treatment records from the San Juan and Bronx VA medical centers (VAMC).  To the extent available, the Veteran's service treatment records were received in December 2007, and the private treatment records identified by the Veteran were added to the claims file.  After the December 2010 remand, requests were made of the aforementioned VAMCs, and the available treatment records were provided to the RO/AMC.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2002 with regard to the service connection claim, prior to the initial unfavorable AOJ decision issued in September 2002.  This letter informed the Veteran of the evidence necessary to establish service connection, how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  

However, a March 2006 letter was the first to address disability rates and effective dates, and a December 2007 notice was the first to discuss entitlement to benefits under 38 U.S.C.A. § 1151.  The Board observes that these letters were untimely with respect to the September 2002 rating decision, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Specifically, the Board observes that as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the case or supplemental statement of the case constitutes a "readjudication decision" that complies with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present case, subsequent to the March 2006 and December 2007 letters, supplemental statements of the case were issued, thereby rectifying the timing deficiency of the letters.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA treatment records, private treatment records, and the report of a July 2002 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  

The Board notes that the Veteran has asserted being diagnosed with hepatitis C at Bamberg Army Hospital in October or November 1975.  However, the RO's request that hospital records be searched for corroborating information yielded a response that the records contained no listing.  Moreover, the Board notes that, save dental records and the February 1974 enlistment examination, the Veteran's service treatment records contain no record of treatment prior to January 1976.  

The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Veteran was advised that the service treatment records were not available in September 2009 and asked to provide them if in his possession.  No records were received.  A formal finding as to the efforts to obtain these records was made by the RO, and the Board determines that further efforts are not necessary.  

As discussed in greater detail below, while the Veteran has made allegations that these records contain information in support of his claim, post-service treatment evidence, as well as the Veteran's own statements, subvert these assertions.  Moreover, the two years of service treatment records in the file, including a March 1979 periodic examination make no reference to hepatitis of any type or other significant infection in the Veteran's history.  The February 1980 separation examination report documents several other prior medical complaints ranging from watery eyes to hernia repair, but does not discuss an infection of any kind.  In light of these facts, the Board finds that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With regard to VA treatment records, the Board acknowledges that there may be gaps in the treatment records available from the San Juan VAMC.  The Veteran indicated treatment at this VAMC in 1981 and then reported subsequent treatment there and at the Bronx VAMC.  While the records requested from the Bronx VAMC were for the period from January 1980 to the present, the response received indicated that the records supplied for November 1982 to April 1983 were the only records extant.  With respect to the same request made of the San Juan VAMC, the Board observes that the records received have various dates between January 1980 and March 1995, with significant gaps ranging from months to years between treatments.  However, there is nothing in the record suggesting that these records are incomplete, and the records specific to the VA treatment associated with the 38 U.S.C.A. § 1151 claim are in the file.  Moreover, there have been multiple requests of the San Juan VAMC for records dated after January 1980, and the records in the file are all such records received.  For these reasons, the Board concludes that there are no other records from the San Juan VAMC available.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to obtain a VA examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the Veteran was provided a VA examination related to his hepatitis C in July 2002, the examiner was not asked for an etiological opinion, and therefore, did not offer one.  Nevertheless, as reflected by the discussion below, there is nothing documented in the file either in service or in post-service treatment records to which the examiner could have associated the hepatitis C infection.  The Veteran contends that his hepatitis might have originated from a chef in service who infected food that the Veteran ate.  Although competent to report getting sick in service at some point after eating food, he acknowledges that he can only speculate that the chef was responsible for his sickness, and he admits that he does not even know the source of his sickness.  He acknowledges that he was not told he had hepatitis at the time.  The Board does not find his speculation that a chef had hepatitis, and that the chef infected him with hepatitis to be credible.  There is no other competent or credible evidence of an event, injury or disease in service.  Consequently, there would be no basis for an examiner, VA or otherwise, to link the current hepatitis to service.  It is the Board's responsibility, and not an examiner's, to determine whether an event, injury or disease occurred in service (with limited regulatory exception, not relevant here).  Thus, it would be futile to obtain a medical examination or opinion in this case.  In the June 2002 and December 2007 VCAA letters, the Veteran was advised that VA would assist him by providing a medical examination or getting a medical opinion if VA decides it is necessary to make a decision on his claim.  The Board finds, therefore, that the Veteran was aware that an opinion would be obtained only if it was necessary, which, as discussed above, it was not.  Hence, the Board determines VA has also met its duty to assist obligations in terms of providing the Veteran with a VA examination.   

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims

III. Relevant Law

The Veteran contends that he acquired hepatitis C in service in 1975 when several service members in his unit were infected.  He claims that a chef may have been infected, and passed on this infection to him, although he is unsure of the nature of that infection.  In the alternative, he asserts that he was infected when given a blood transfusion at the San Juan VAMC in 1981 while being treated for a bleeding ulcer.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

As explained by CDC documents in the file, risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.   

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  
38 C.F.R. § 3.361(b) (2011).

IV. Analysis 

The record reflects that the Veteran carries a diagnosis of chronic hepatitis C infection, first diagnosed in September 2000.  Thus, the Veteran has a current diagnosis with respect to these claims.  

The Board observes that the Veteran's service treatment records contain no complaint, treatment, or diagnosis associated with hepatitis C.  The Veteran is competent to testify as to becoming sick in service at some point after eating food prepared for him.  Given the absence of service treatment records for that period in 1975, the Board accepts that he was sick in some way.  He acknowledges, however, that he does not know if it was hepatitis of any type that sickened him.  The Board also finds his speculation that it was the chef who sickened him to lack credibility, given that he has adduced no persuasive rationale for the belief.  In any event, given the complete absence of any mention of hepatitis or other gastrointestinal disorder in the succeeding service treatment record, the Board finds his account of possible hepatitis in service to lack credibility.

Additionally, the post-service treatment evidence does not demonstrate that the Veteran received a blood transfusion while undergoing surgery for his duodenal ulcer in 1981.  VAMC treatment records verify that the Veteran underwent a gastroscopy in July 1981; however, the records do not report that there were any complications during the procedure that required a blood transfusion.  In fact, the procedure report clearly states that there was no bleeding of the ulcer at that time.  Although the Veteran is competent to report that he was told at that time that he had hepatitis C (he testified that he was specifically informed he had hepatitis C), given the absence of any mention of such a diagnosis until more than 10 years after the procedure, the Board finds his account incredible.  In this regard, the Board finds it highly unlikely that the records in 1981 or for more than 10 years thereafter would fail to contain at least a mention that the Veteran was infected with a contagious and uncurable disease.

Moreover, there is no competent and probative evidence associating the hepatitis C infection with either the Veteran's military service or his treatment at the VAMC.  An opinion received in April 2003 from Dr. AJM states that the Veteran's hepatitis C had likely been present for 15 to 25 years, which could indicate infection during his military service.  Further, he stated that there were no other risk factors for the infection.

However, the Board observes that the Veteran's VA treatment records from February 1987 show that he was seeking treatment for his drug problem, which included a two-year history of IV drug use.  The more charitable explanation of Dr. AJM's opinion is that he simply did not have a complete understanding of the Veteran's medical history as it affected his hepatitis C infection.  Given that IV drug use is, according to the CDC documents on file a major risk factor hepatitis C infection, the Board affords Dr. AJM's opinion no probative weight.  Moreover, the Board notes that Dr. AJM's 15 to 25 year window for infection coincides with the Veteran's period of IV drug use.

There is also a September 2009 letter from Dr. RH who stated that the Veteran's liver fibrosis, as reported by Dr. AJM, reflected that exposure to hepatitis C occurred 20 to 25 years prior.  However, it is not clear from the letter what year Dr. RH is using as the end point for that 20 to 25 year period.  The Board notes again that the 20 to 25 years could encompass the Veteran's IV drug use in 1985 and 1986, which Dr. RH does not mention.  Therefore, the letter from Dr. RH also carries no probative weight.

Finally, the Veteran's own statements undermine the claim.  In this regard, the Board observes that the Veteran has supplied inconsistent statements with respect to when he was diagnosed with hepatitis C.  For example, in an August 2008 submission, he contended that in 1975, 75% of his unit was infected with hepatitis C; however, at his September 2009 DRO hearing, he stated he did not know what the diagnosis was.  The Veteran has reported being told he had hepatitis C while in service, but also that he was not diagnosed until he was being treated at the San Juan VAMC in 1981.  Regardless, when he sought treatment for his drug addiction in February 1987, he denied a history of hepatitis C.  The Board consequently finds his account of being told he had an infection in service, and hepatitis C in 1981, to lack credibility.

The first medical record that suggests hepatitis C is a March 1991 compensation and pension examination that notes hepatic dysfunction of unknown etiology in relation to an elevated liver enzyme shown on blood work.  No actual diagnosis of hepatitis C was made until September 2000, and outside the Veteran's assertions contemporaneous with this claim, nothing establishes that the Veteran had hepatitis C until he was diagnosed in September 2000.  Moreover, while the Veteran's viral load at diagnosis and associated liver damage (per his private doctors) may indicate that he been infected several years prior to diagnosis, as discussed, the medical opinions on this question do not contemplate the Veteran's years of IV drug use as being the source of the infection.  Accordingly, there is no competent and probative evidence in support of the Veteran's claim. 

In short, the Board finds the Veteran's account of a hepatitis infection in service, or of hepatitis C from the 1981 VA procedure, to lack credibility.  The positive medical opinions on file are based on the Veteran's account of the origin of his hepatitis, and origin the Board has found to lack credibility.  The opinions also are fatally undermined by the absence of any mentioned of a major post-service risk factor in the Veteran.

The Board has considered the benefit of the doubt doctrine.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above analysis, the evidence in favor of the Veteran's claim is at best speculative and of little to no probative value when viewed within the context of the facts of this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to benefits for hepatitis C, either as a service-connected disability or pursuant to 38 U.S.C.A. § 1151.  Therefore, his claims must be denied.


ORDER

Service connection for hepatitis C is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


